UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 GERALD WILLIAMS,                                                       :
                                                                        :
                                              Movant,                   :    19-CV-6848 (JMF)
                                                                        :    13-CR-580-4 (JMF)
                            -v-                                         :
                                                                        :        ORDER
 UNITED STATES OF AMERICA,                                              :
                                                                        :
                                              Respondent.               :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       On August 5, 2019, the Court ordered Movant to show cause by October 4, 2019, why his
Section 2255 motion should not be denied as time-barred. ECF No. 3. On October 8, 2019, the
Court extended Movant’s deadline to December 9, 2019, because it appeared that the Order
might not have been mailed to Movant. On October 9, 2019, that Order was mailed to Movant at
USP Canaan. But on October 28, 2019, the Court received a letter from Movant advising that his
address had changed (as of when he did not say) to the following:
                          Gerald Williams, Reg. No. 20890-052
                          FCI Ray Brook
                          P.O. Box 900
                          Ray Brook, NY 12977
In light of that letter, and out of an abundance of caution, the Court grants one final extension of
the deadline to respond to the August 5, 2019 order to show cause. Movant shall file any
response to the order to show cause no later than January 14, 2020. As the Court warned in the
August 5, 2019 order, if Movant fails to do so, his Section 2255 motion will be denied as time-
barred without further notice to the parties.
       The Clerk of Court is directed to update Movant’s address on both dockets and to mail a
copy of this Order and the Order (and attachment) appearing at ECF No. 3 to Movant at the FCI
Ray Brook address above.
        SO ORDERED.

Dated: December 12, 2019                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
